UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7382


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARK BELLAMY, a/k/a Big Mark,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:03-cr-00474-CWH-3)


Submitted:    October 15, 2009              Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Bellamy, Appellant Pro Se.   Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mark Bellamy appeals a district court order denying

his   motion     for   a    sentence    reduction   filed    under   18    U.S.C.

§ 3582(c) (2006).          We affirm.

           The legal interpretations of the Sentencing Guidelines

and the amendments are reviewed de novo.                  Factual findings are

reviewed for clear error.          See United States v. Turner, 59 F.3d

481, 483-84 (4th Cir. 1995).            This court reviews the denial of a

motion for a reduction in the sentence under § 3582(c)(2) for

abuse of discretion.          United States v. Goines, 357 F.3d 469, 478

(4th Cir. 2004).

           We find the district court did not err in concluding

that at sentencing Bellamy was held responsible for more than

4.5 kilograms of crack cocaine.              Thus, he was not eligible for a

sentence reduction under Amendment 706.              Accordingly, we affirm

the   district    court’s      order.    We    dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                         2